DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 1-6, filed 02/23/2022, with respect to Gurtler ‘001 having porous body 17 have been fully considered and are persuasive because the porous body would stop the flow of from storage device 300 toward evaporation device 200 of Zou ‘485, therefore not combinable.  The rejection of claims 1-13 and 16 has been withdrawn. 
The examiner contacted Applicants’ representative and agreed on an examiner’s amendment on 03/03/2022. Meanwhile, a new IDS filed on 03/11/2022 includes a reference JP H06-101029 that read into various claims. Therefore, the examiner has to vacate the agreement on allowance and issue this Final Office action.

Terminal Disclaimer
The terminal disclaimer filed on 03/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/734856 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 14-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group II, there being no allowable generic or linking claim.

Claim Interpretations
	The previously added limitation “wherein the guide surface and the base diverge toward the inlet“ can be anywhere within the entire crucible apparatus that diverges toward the inlet. Applicants may wish to clearly define the starting and ending points of such diverge channel.

The “a cover extending over the base” of claim 3 reads on a shutter, chamber ceiling (not connected to the base), or a top portion connected with the base forming an enclosed channel.

The “a melt-down zone, an evaporator zone, and a heating zone” of claim 2, the zone is an abstract concept, the size and shape of each zone can be varied. Furthermore, the melt-down and evaporation/evaporator function depends on the material used and the power of the heater applied, as such, the boundaries of various zone depends on the operation of the apparatus, an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOSHIDA et al. (JP H06-101029, from IDS, hereafter ‘029).
‘029 teaches all limitations of:
Claim 1: an apparatus for manufacturing the deposition unit magnetic recording medium (English translation, [0004]), after evacuating the vacuum container 8 to that of the predetermined degree of vacuum, actuates the electron gun 7 is evaporated magnetic metal 6 in the crucible 5 (Fig. 1, [0012], the claimed “A vapour deposition evaporator device comprising: a crucible”),
Induction heating coil 9a in the crucible 5 in the portion of the opening 5b from the communication hole 5c, 9 b are disposed, whereby pellets of a magnetic metal came supplied from the opening portion 5b is preheated, the openings 5a It has gradually become closer to the evaporation temperature while going to move to the side. 10 is a supply mechanism for supplying into the crucible 5 magnetic metal pellet and the base diverge toward the inlet such that outgassed vapour from molten material within the crucible is directed away from the outlet”, see illustration below).


    PNG
    media_image1.png
    232
    479
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (outlet)][AltContent: textbox (inlet)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Melt down
zone)][AltContent: textbox (Evaporator
zone)][AltContent: arrow][AltContent: textbox (base)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inclined cover/
guide surface)][AltContent: arrow][AltContent: textbox (heating
zone)][AltContent: arrow]










Claims 2-10 and 12-13: See illustration above for the claimed “wherein the crucible comprises a melt-down zone, an evaporator zone, and a heating zone through which molten material passes from the melt-down zone to the evaporator zone, the inlet being positioned in the melt-down zone, and the outlet being positioned in the evaporator zone” of claim 2, “wherein the crucible comprises a cover extending over the base” of claim 3, “wherein .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Alternatively, claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘029, in view of Senateur et al. (US 5945162, hereafter ‘162).
In case Applicants argue that inlet and vent(s) have to be different structure for the limitations of:
Claim 6: wherein the guide surface is configured to direct outgassed vapours towards one or more vents of the evaporator device.  

‘162 is an analogous art in the field of Device For Introducing Precursors Into Chamber For Chemical Vapor Deposition (title), volatizing the injected precursor droplets to produce evaporated precursors (abstract). ‘162 teaches that The first gas flow (arrow 32) is directed to the substrate and the evacuating pipe 28 and the second flow (arrow 34) is directed to a vent 36 whose aperture is close to the injection area. The advantage of the counter-flow 34 is that, if the solvent of the solution 11 containing the precursors is very volatile, a partial evaporation of the solvent occurs between the injection through the injector 14 and the crash of the droplets on the plate 29. The counter-flow 34 enables to evacuate through the vent 36 a portion of this fast evaporated solvent and to reduce a possible detrimental effect of a solvent in excess in the deposition area in the vicinity of the substrate 2 (Fig. 3, col. 6, lines 42-54).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have added a vent, as taught by ‘162, to the inclined cover of the crucible 5 of of ‘029, for the purpose of reducing a possible detrimental effect of a solvent in excess in the deposition area in the vicinity of the substrate, as taught by ‘162 (col. 6, lines 52-54).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘029, as being applied to claim 1 rejection above, in view of Tamura et al. (US 20100154712, from IDS, hereafter ‘712).
‘029 does not teach the limitations of:


‘712 is an analogous art in the field of SOURCE GAS GENERATING DEVICE AND FILM FORMING APPARATUS (title), A source gas generating device includes a liquid accommodation unit that accommodates therein the liquid source obtained by liquefying the solid source; a first energy feed unit that supplies energy to raise a temperature of a first region within the liquid accommodation unit to a melting point of the solid source; a second energy feed unit that supplies energy to raise a temperature of a second region within the liquid accommodation unit to a temperature higher than the temperature of the first region, the second region being distanced apart from the first region via a liquid flowing region; a solid source feed unit that supplies the solid source into the first region of the liquid accommodation unit; and an outlet port that discharges the source gas produced by the evaporation of the liquid source within the second region of the liquid accommodation unit (abstract). Fig. 2 of ‘712 shows the communication passage 46 includes an upwardly inclined portion from the melt-down zone 22 to the evaporator zone 23 above the label “54” (see [0042] and various other figures), when the liquid source is supplied into the second liquid tub 23, the liquid source is made to flow toward the second liquid tub from the first liquid tub 22 spontaneously due to the evaporation of the liquid source in the second liquid tub 23 or due to the supply of the solid source into the first liquid tub 22 as described above. Thus, a component such as a high-price valve having a resistance against a high temperature need not be installed at the communication passage 46 to be used for the rd and 4th sentences).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have changed of the base between the openings 5a and 5b of the crucible 5 of ‘029 with an inclined bottom surface upwardly toward opening 5a, as taught by ‘712, for the purpose of saving the high-price valve, as taught by ‘712 ([0049], 3rd and 4th sentences).
Claim 16 and, alternatively claim 13, are rejected under 35 U.S.C. 103 as being unpatentable over ‘029, in view of Zou (US 20180298485, hereafter ‘485).
In case Applicants argue that the “a second heater for heating the evaporator zone” has to be closer to the evaporator zone than the heating zone.
Claim 13: wherein the one or more heaters comprise a first heater for heating the melt-down zone, and a second heater for heating the evaporator zone.  

‘029’s ceiling surface and the base between openings 5a and 5b are curved. ‘029 does not teach the limitation of:
Claim 16: wherein the guide surface and the base linearly diverge toward the inlet.

‘485 is an analogous art in the field of EVAPORATION SYSTEM (title), for an organic light emitting device (OLED) ([0003], well-known OLED made by deposition), as shown in FIG. 16, the feeding device 100 is arranged in a vertical direction.  In this way, rd last sentence). ‘485 teaches that the third heating unit 320 can separately control the temperature in the funnel shaped storage silo 310, and can remove volatile impurities in the organic material (Fig. 10, [0056], 8th sentence), As shown in FIG. 9, in order to further improve heating effect of the second heating unit 250, the second heating unit 250 further comprises a heating element 251 which is arranged on an inner sidewall of the evaporation device housing 210 ([0055], 3rd sentences), for the purpose of enables a stable evaporation rate and improves yield ([0015], last sentence), Fig. 16 shows the ceiling surface and the base are linear instead curved.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have changed the shape of the ceiling surface and the base are linear from curve to linear surface, and to have added a second heating element 251 of ‘485 to the opening 5a of the crucible of ‘029, for the purpose of enables a stable evaporation rate and improves yield ([0015], last sentence).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4722680 is cited for “an enlarged degassing passage crosssection and thus an enlarged evaporation area of the material” (col. 7, lines 35-37). US 5366207 is cited for “enlarged pipe section 201” for degassing (Fig. 2).



Applicant's amendment of 12/13/2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/11/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716